
	

113 S1227 IS: On-the-Job Training Act of 2013
U.S. Senate
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1227
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2013
			Mrs. Shaheen (for
			 herself and Mr. Cochran) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize a national grant program for on-the-job
		  training.
	
	
		1.Short titleThis Act may be cited as the
			 On-the-Job Training Act of
			 2013.
		2.On-The-Job
			 Training
			(a)In
			 generalSubtitle D of title I
			 of the Workforce Investment Act of 1998 is amended by inserting after section
			 173A (29 U.S.C. 2918a) the following:
				
					173B.On-The-Job
				Training
						(a)DefinitionIn
				this section, the term federally recognized tribal organization
				means an entity described in section 166(c)(1).
						(b)GrantsFrom the amount made available under
				subsection (h), and subject to subsection (d)—
							(1)the Secretary
				shall make grants on a discretionary basis to States, local boards, and
				federally recognized tribal organizations, for adult on-the-job training, or
				dislocated worker on-the-job training, carried out under section 134 and for
				State functions described in subsection (f); and
							(2)using an amount
				that is not more than 10 percent of the funds made available under subsection
				(h), the Secretary shall make grants to States, local boards, and federally
				recognized tribal organizations for developing on-the-job training programs,
				including providing capacity building activities for local staff who will be
				engaged in the development of the programs, in consultation with the
				Secretary.
							(c)ApplicationTo
				be eligible to receive a grant under subsection (b), a State, local board, or
				federally recognized tribal organization shall submit an application to the
				Secretary at such time, in such manner, and containing such information as the
				Secretary may require. In preparing such an application for a grant under
				subsection (b)(1), a local board shall consult with the corresponding
				State.
						(d)Reimbursement
				of wage ratesNotwithstanding the limitation in section
				101(31)(B), in making the grants described in subsection (b)(1) the Secretary
				may allow for higher levels of reimbursement of wage rates the Secretary
				determines are appropriate based on factors such as—
							(1)employer size, in
				order to facilitate the participation of small- and medium-sized
				employers;
							(2)target
				populations, in order to enhance job creation for persons with barriers to
				employment; and
							(3)the number of
				employees that will participate in the on-the-job training, the wage and
				benefit levels of the employees (before the training and anticipated on
				completion of the training), the relationship of the training to the
				competitiveness of the employer and employees, and the existence of other
				employer-provided training and advancement opportunities.
							(e)Administration
				by SecretaryThe Secretary may use an amount that is not more
				than 1 percent of the funds made available under subsection (h) for the
				administration, management, and oversight of the programs, activities, and
				grants, funded under subsection (b), including the evaluation of, and
				dissemination of information on lessons learned through, the use of such
				funds.
						(f)State oversight
				and monitoringA local board that receives a grant under
				subsection (b)(1) and is located in a State, shall provide not less than 5
				percent of the grant funds to the State for State functions described in
				sections 136(f), 184, and 185.
						(g)Rule of
				constructionNothing in this section shall be construed to affect
				the manner in which subtitle B is implemented, for activities funded through
				amounts appropriated under section 137.
						(h)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for fiscal year 2014 and each
				subsequent fiscal
				year.
						.
			(b)Table of
			 contentsThe table of contents in section 1(b) of the Workforce
			 Investment Act of 1998 is amended by inserting after the item relating to
			 section 173A the following:
				
					
						Sec. 173B. On-the-job
				training.
					
					.
			
